NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


RICHARD K. INGLIS, as Special Trustee            )
under the Last Will and Testament of Rosa        )
B. Schweiker dated February 2, 1961;             )
BRIAN BERLINGER, Individually and as             )
Trustee under the Last Will and Testament        )
of Rosa B. Schweiker dated February 2,           )
1961; and MICHAEL R. PRESLEY,                    )
Individually and as Trustee of the               )
Schweiker-Berlinger Irrevocable Life             )
Insurance Trust,                                 )
                                                 )
              Petitioners,                       )
                                                 )
v.                                               )            Case No. 2D15-4993
                                                 )
ROBERTA SUE CASSELBERRY, f/k/a                   )
SUE C. BERLINGER; and BRUCE                      )
BERLINGER,                                       )
                                                 )
              Respondents.                       )
                                                 )

Opinion filed July 15, 2016.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; Joseph G. Foster,
Judge.

Louis D. D'Agostino and Edward K. Cheffy
of Cheffy Passidomo, P.A., Naples, for
Petitioners Richard K. Inglis and
Michael R. Presley; and Robert M.
Presley of Presley Law & Associates, P.A.,
Wellington, for Petitioner Brian Berlinger.

Richard L. Rosenbaum of Law Offices of
Richard L. Rosenbaum, Fort Lauderdale;
and Alan J. Braverman of Law Offices
of Alan J. Braverman, Fort Lauderdale,
for Respondent Roberta Sue Casselberry,
f/k/a Sue C. Berlinger.

No appearance for remaining Respondent.



MORRIS, Judge.

              Richard Inglis, Brian Berlinger, and Michael Presley, as trustees of two

trusts, seek certiorari review of an "Order Overruling the Objections of Third-Party

Defendants to the Former Wife's Second Request for Production of Documents." We

grant the petition for writ of certiorari and quash the order on review.

              I. Background

              This certiorari petition arises out of postjudgment proceedings between

Bruce Berlinger, the former husband, and Roberta Casselberry, the former wife. The

protracted history of the litigation between the parties is laid out in two prior opinions

from this court. Berlinger v. Casselberry, 133 So. 3d 961 (Fla. 2d DCA 2013); see also

Inglis v. Casselberry, 137 So. 3d 389 (Fla. 2d DCA 2013). To summarize, after the

former spouses entered in a marital settlement agreement, which was incorporated into

a final judgment, the former husband stopped paying the former wife the agreed-upon

amount of $16,000 per month in alimony. The former wife obtained an order finding the

former husband in contempt and granting continuing writs of garnishment on

discretionary distributions to the former husband from four family trusts. Berlinger, 133




                                             -2-
So. 3d at 962, 964.1 This court affirmed the continuing writs of garnishment, concluding

that the discretionary disbursements to the former husband from the trusts are subject

to garnishment by the former wife and that the spendthrift provisions of the trusts are

unenforceable as to the former wife because she is a former spouse with a judgment

against a beneficiary for support or maintenance. Berlinger, 133 So. 3d at 965-66;

Inglis, 137 So. 3d at 390.

              Relevant to the instant certiorari proceeding, in 2013 the former wife filed

in the trial court a supplemental petition for supplemental proceeding against the former

husband. She named the following as third-party defendants: Michael R. Presley,

individually and in his capacity as the trustee of the Schweiker-Berlinger Irrevocable Life

Insurance Trust; Richard Inglis, in his capacity as special trustee of the Trust under the

Last Will and Testament of Rosa B. Schweiker dated February 2, 1961; and Brian

Berlinger (an adult son of the former wife and the former husband), in his capacity as

the individual trustee of the Trust under the Last Will and Testament of Rosa B.

Schweiker dated February 2, 1961.2 The former wife served on the three trustees

requests for the production of trust documents, seeking, among other things, all

documents relating to "distributions to and for the benefit of" the former husband and all

documents relating "to the reason for each distribution made to or for the benefit" of the



              1
               The four trusts were identified as (1) the Rosa B. Schweiker Trust; (2) the
Frederick W. Berlinger Trust; (3) the Rose S. Berlinger Trust; and (4) the Schweiker–
Berlinger Irrevocable Life Insurance Trust. Berlinger, 133 So. 3d at 962 n.1.
              2
               Thus, the only two trusts involved in the instant proceedings are (1) the
Schweiker-Berlinger Irrevocable Life Insurance Trust and (2) the Trust under the Last
Will and Testament of Rosa B. Schweiker dated February 2, 1961. We assume that this
second trust is the same as the Rosa B. Schweiker Trust referenced in our prior
opinion. Berlinger, 133 So. 3d at 962 n.1.
                                            -3-
former husband. The requests also sought all documents relating "to distributions to

and for the benefit of the" parties' three adult children—Brian Berlinger, Stacey Sue

O'Connor, and Heather Anne Berlinger—and all documents relating "to the reason for

each distribution made to or for the benefit" of the three adult children. The three

trustees filed objections to the requests for production, arguing, among other things, that

the personal finances of the adult children are not at issue and that the documents

relating to their trust distributions are not relevant. The trustees also argued that the

children have a right to privacy with regard to their personal financial information under

the Florida Constitution.

              After a nonevidentiary hearing, the trial court entered the order overruling

the trustees' objections. The trial court found that the "discovery requests are brought

within the context of a [p]roceedings [s]upplementary brought by the [f]ormer [w]ife to

discover assets of the [f]ormer [h]usband that may be used to satisfy outstanding

support obligations." Noting the lengthy litigation history between the parties and the

efforts the former husband had gone to in order to avoid his financial obligations to the

former wife, the trial court stated that the former wife was "seeking current information

about the existing family trusts in an attempt to discover whether the [f]ormer [h]usband,

and the [t]rustees of the various family trusts, are again attempting to thwart" the

judgments requiring him to pay money to the former wife. The trial court concluded that

the former wife had

              presented sufficient grounds as to why the requested
              discovery is relevant to this case and a close link between
              the third party and the judgment debtor. Each of the third
              parties are current trustees of one or more of the family
              trusts, the same family trusts that the [f]ormer [h]usband
              used to serve as trustee for and which the [f]ormer [h]usband

                                             -4-
              has relied upon for his living expenses for many years and
              which were the subject of previous motions to compel and
              for contempt.

The trial court rejected the privacy argument asserted by the trustees, finding that "[t]he

issue remains one of relevancy[] and [that] clearly the documentation sought is relevant

to the issues at hand." The trial court determined that a hearing was not required and

would be a waste of judicial resources because "the relevancy of the requested

documents is readily apparent." The trial court ordered the trustees to comply with the

requests for production within thirty days.

              II. Analysis

              In their petition for certiorari review, in which the adult children join, the

trustees argue that the personal financial information of the adult children is protected

by the right to privacy set forth in article I, section 23, of the Florida Constitution. They

contend that such information is subject to discovery only if it has been determined to

be relevant and that such determination must be made after an evidentiary hearing.

The trustees argue that in the absence of any evidence indicating that their personal

financial information is relevant to the underlying proceedings, the adult children have a

right to keep their personal financial information private.

              "A petition for certiorari is appropriate to review a discovery order when

the 'order departs from the essential requirements of law, causing material injury to a

petitioner throughout the remainder of the proceedings below and effectively leaving no

adequate remedy on appeal.' " Winderting Invs., LLC v. Furnell, 144 So. 3d 598, 601-

02 (Fla. 2d DCA 2014) (quoting Allstate Ins. Co. v. Langston, 655 So. 2d 91, 94 (Fla.

1995)). An order compelling production of documents containing private financial



                                              -5-
information regarding a nonparty is reviewable by certiorari because the nonparty has

no adequate remedy by appeal. Rowe v. Rodriguez-Schmidt, 89 So. 3d 1101, 1103

(Fla. 2d DCA 2012); Borck v. Borck, 906 So. 2d 1209, 1211 (Fla. 4th DCA 2005).

              "Article I, section 23, of the Florida Constitution protects the financial

information of persons if there is no relevant or compelling reason to compel

disclosure." Rowe, 89 So. 3d at 1103 (quoting Borck, 906 So. 2d at 1211). "This is

because 'personal finances are among those private matters kept secret by most

people.' " Id. (quoting Woodward v. Berkery, 714 So. 2d 1027, 1035 (Fla. 4th DCA

1998)). Thus, the issue in this case is one of relevancy. "When a judgment creditor

seeks to discover the personal financial information of a nonparty, he or she bears the

burden of proving that the information sought is relevant or is reasonably calculated to

lead to the discovery of admissible evidence." Furnell, 144 So. 3d at 602 (citing Rowe,

89 So. 3d at 1103). Further, the determination of relevancy should generally be made

after an evidentiary hearing, due to the "strong public policy underlying this

constitutional protection" of private financial information. Rowe, 89 So. 3d at 1103; see

also Spry v. Prof'l Emp'r Plans, 985 So. 2d 1187, 1188 (Fla. 1st DCA 2008) (holding that

judge of compensation claims "departed from the essential requirements of law by

ordering discovery without considering evidence as to its relevance").

              We note that this case involves postjudgment discovery, which is

generally broader in scope than prejudgment discovery. See 2245 Venetian Court Bldg.

4, Inc. v. Harrison, 149 So. 3d 1176, 1179 (Fla. 2d DCA 2014). The matters relevant for

postjudgment discovery are those that will enable the judgment creditor to collect a debt

or those that encompass information identifying or leading to the discovery of assets



                                             -6-
available for execution. See id.; Gen. Elec. Capital Corp. v. Nunziata, 124 So. 3d 940,

943 (Fla. 2d DCA 2013). But a proper predicate must be laid before "someone other

than the judgment debtor may be required to submit to financial discovery." Furnell, 144

So. 3d at 602 (quoting Nunziata, 124 So. 3d at 943).

              In Rowe, the former wife was successful in setting aside the former

husband's modification of his child support obligation and she sought attorneys' fees

based on her need and the former husband's ability to pay. 89 So. 3d at 1103. In

litigating the fee issue, the former husband requested her tax returns for two years. She

provided them but "redacted most of the information because the returns were filed

jointly with her current husband, a nonparty wanting to protect his financial privacy." Id.

The trial court granted a motion to compel filed by the former husband, "finding that the

documents were relevant and the nonparty current husband waived his right to privacy."

Id.

              On certiorari review, this court held that "the trial court departed from the

essential requirements of the law because it ordered production of a nonparty's financial

information without considering any evidence regarding its relevance." Id. at 1104. No

sworn testimony or evidence was admitted at the hearing on the matter, and "the trial

court only heard the attorneys' unsworn argument, which does not constitute evidence."

Id.

              This case is similar to Rowe in that no evidence was offered regarding the

relevancy of the adult children's personal financial information. The trial court found that

all of the information requested by the former wife was relevant, without making a

distinction between the documents relating to the former husband's trust distributions



                                             -7-
and the documents relating to the adult children's trust distributions. It is clear from the

history of the case that the former husband's financial information is relevant to the relief

being sought by the former wife in the underlying postjudgment proceedings; thus, the

documents from the two trusts at issue are clearly relevant to the extent that they relate

to the former husband's distributions. However, the relevancy of the documents relating

to the adult children's trust distributions is not obvious, and there was no evidentiary

basis for a finding that the information relating to the adult children's distributions is

relevant to the financial relief that the former wife is seeking.3

              We recognize that in certain circumstances, relevancy may be determined

without an evidentiary hearing. See Harrison, 149 So. 3d at 1181; Elsner v. E-

Commerce Coffee Club, 126 So. 3d 1261 (Fla. 4th DCA 2013). The trial court in this

case relied on Elsner in concluding that a hearing was not necessary. In Elsner, the

Fourth District rejected the argument that an evidentiary hearing is always required

before the trial court orders discovery from a party: "[W]e do not agree that a trial court

must always conduct an evidentiary hearing before it may order financial discovery from




              3
                 This court has previously quashed a discovery order between the parties
on the basis that there was no evidence establishing the relevancy of the documents
requested. Presley Law & Assocs., P.A. v. Casselberry, 148 So. 3d 144 (Fla. 2d DCA
2014). In relation to the garnishment proceedings and her resulting request for
attorneys' fees, the former wife sought discovery of information from attorney Michael
Presley (one of the trustees in this case) and his firm. Presley had represented two
garnishees, and he sought a protective order to avoid having to turn over his records
relating to billing and his representation of those third parties. This court granted
certiorari and quashed the order because "no evidence of relevancy was presented to
establish how the firm's billing records for representation that is clearly related to the
interests of third parties are related to" the former wife's attempt to establish the
reasonableness of the amount of fees she sought. Id. at 146 (relying on Rowe, 89 So.
3d at 1104). This court stated that the relevancy of the records should be determined
by the trial court. Id.
                                              -8-
a party." 126 So. 3d at 1264. But Elsner is distinguishable from the instant case

because it involved discovery from a party, whereas the former wife in this case seeks

discovery involving nonparties.4 In Harrison, this court distinguished the cases that

require an evidentiary hearing (Rowe and Spry) because those cases involved the

personal right to privacy. 149 So. 3d at 1181. But this case is similar to Rowe and

Spry, and distinguishable from Harrison, because it involves the personal right to

privacy.

              Harrison and Elsner are further distinguishable because it was clear from

the pleadings in those cases that the information sought was relevant. Harrison, 149

So. 3d at 1181 (holding that trial court's failure to conduct an evidentiary hearing was

not reversible error where relevancy was readily apparent from the record); Elsner, 126

So. 3d at 1264 (declining to grant certiorari relief because it was clear from the

complaint that there was a "reasonable evidentiary basis for the financial discovery").

Here, as explained in detail below, there is no indication that the trust documents

relating to the adult children are relevant to the former wife's attempt to recover money

that she is owed by the former husband.

              In the factual allegations of her complaint, the former wife alleges that

after the final judgment of dissolution was entered, the former husband engaged in a

scheme with attorney Michael Presley to protect the former husband's assets. She

alleges that the former husband resigned as trustee of the family trusts and that the new

trustees "began drastically reducing, at least on the surface, the amount of distributions




              4
              One of the adult children, Brian Berlinger, was named as a third-party
defendant only in his capacity as trustee of one of the trusts.
                                            -9-
made" to the former husband. She also alleges that the former husband transferred his

two-thirds interest in his real property, the Banyan House, to one of the trusts in an

attempt to avoid his alimony obligation and that the home was sold, with the proceeds

remaining with the trust.5 She further avers that a family partnership was set up by the

former husband "to fraudulently transfer assets of" the former husband "to intentionally

defraud [the former wife] of her right to receive alimony" and that the assets in the

partnership were transferred back to the former husband's new wife for the benefit of

the former husband. The former wife further alleges that under the asset protection

scheme devised by the former husband and his attorney, the former husband receives

no direct distributions from the trusts but the trusts continue to pay for his living

expenses. In the complaint, the former wife alleges counts of fraudulent transfer

against the former husband, the trustees, and Michael Presley individually, and these

counts relate to the transfer of the Banyan House. The former wife also alleges a count

for equitable lien against the proceeds from the Banyan House and injunctive relief

regarding the proceeds.

              None of the counts or the other allegations in the complaint make

reference to the adult children as beneficiaries of the trusts or how the adult children

were involved in or affected by the transfer of the Banyan House or any other asset of

the former husband. In addition, the complaint does not allege that the former

husband's asset protection scheme or transfer of assets had any effect or influence on

the trust distributions for the benefit of the adult children, and it does not allege that the




              5
               The transfer of the Banyan House was referenced in one of this court's
prior opinions. Berlinger, 133 So. 3d at 962-63.
                                             -10-
distributions made to the adult children are being used for the benefit of the former

husband. Moreover, the former wife makes no assertion in this certiorari proceeding

that the trust distributions to the adult children are in any way connected to the

fraudulent transfer of assets by the former husband or to the former husband's trust

distributions. Last, the published opinions in the cases between the parties do not

indicate any connection between the former husband's trust distributions and the trust

distributions made for the benefit of the adult children that would be relevant to the

former wife's attempt to collect her alimony.6 Therefore, there has been no showing that

the information relating to the personal financial information of the adult children would

identify or lead to the discovery of assets available for execution by the former wife.

              The former wife argues that the trustees are not entitled to relief because

they did not provide this court with a copy of the transcript of the hearing below.

However, it is clear from the trial court's order that the trial court did not conduct an

evidentiary hearing on the relevance of the requested documents and that the trial court

simply heard the argument of counsel; thus, the lack of transcript is not fatal to the

trustees' petition. See SPCA Wildlife Care Ctr. v. Abraham, 75 So. 3d 1271, 1275 (Fla.

4th DCA 2011) ("[A]lthough no transcript has been provided, it is apparent from the

language of the trial court's orders that the hearing was non-evidentiary . . . ."); Seal



              6
                The adult children, as beneficiaries of three of the trusts, have sued Wells
Fargo as trustee in federal court for breach of trust and breach of fiduciary duty, and
Wells Fargo brought third-party claims against the former husband for contribution and
unjust enrichment and against the former wife for unjust enrichment. Berlinger v. Wells
Fargo, N.A., Case No: 2:11-cv-459-FtM-29CM, 2015 WL 6125529 (M.D. Fla. Oct. 16,
2015). The federal court issued a lengthy opinion and order ruling on several motions
for summary judgment filed by the parties. Id. The opinion gives a detailed account of
the trusts at issue in that case as they relate to the former husband, noting that the
former husband is the primary beneficiary of the trusts. Id. at *2-*4, *11.
                                             -11-
Prods. v. Mansfield, 705 So. 2d 973, 975 (Fla. 3d DCA 1998) (holding that transcript

was not necessary where "the hearing on the motion for summary judgment consists of

the legal argument of counsel, not the taking of evidence").

              III. Conclusion

              We conclude that the trial court departed from the essential requirements

of law in ordering the disclosure of private financial information relating to the nonparty

adult children in the absence of evidence or allegations in the record demonstrating that

the information is relevant to the former wife's proceeding. Accordingly, we grant the

trustees' petition and quash the order on review.

              Petition granted; order quashed.




VILLANTI, C.J., and CASANUEVA, J., Concur.




                                            -12-